DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Mr. Obeidat initiated a call on April 21, 2022 to notify that the check mark for the Examiner’s Amendment/Comment is missing in the Notice of Allowability mailed on April 06, 2022 even though the Examiner’s Amendment is provided in the Notice of Allowability. 
	This Corrected Notice of Allowability is to update the check mark for the Examiner’s Amendment/Comment. 
	Note: The following is a copy of the Examiner’s Amendment and Allowable Subject Matter provided in the Notice of Allowability mailed on April 06, 2022, nothing has changed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Baha A. Obeidat on Mar. 23, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 1 and 18:

Claim 1 (Currently Amended) A method of feeding electric power at a grid connection point into an electric power grid having a grid voltage using a wind energy system and/or battery, the method comprising: 
feeding the electric power into the electric power grid in a normal operating mode in which a grid fault or grid malfunction in the electric power grid has not been detected; 
in response to detecting the grid fault or grid malfunction, in which the grid voltage increased or decreased, switching to a fault mode operation wherein: 
in the normal operating mode, 
	feeding an active current to feed active electric power into the electric power grid; and 
	in response to detecting a current requirement, using a reactive current to additionally feeding a reactive electric power into the electric power grid, wherein a combination of the active current and the reactive current results in an apparent current, and 
in the fault mode operation, 
	feeding an additional reactive current into the electric power grid or increasing a magnitude of the reactive current to increase or decrease the grid voltage; and 
using a mode prioritizing reactive power or a mode prioritizing active power, 
wherein: 
	in the mode prioritizing reactive power, the active current is reduced such that the apparent current remains within an apparent current limit, and 
	in the mode prioritizing active power, the reactive current is limited or reduced such that the apparent current remains within the apparent current limit, and 
wherein: 
	in the mode prioritizing reactive power: 
		an upper reactive current limit is set for the magnitude of the reactive current; and/or 
		a lower active current limit is set for the active current, or 
	in the mode prioritizing active power: 
		an upper active current limit is set for the active current; and/or 
		a magnitude for a lower reactive current limit is set for the reactive current.

Claim 18 (Currently Amended) A converter-controlled feeder that is a wind energy system and/or a battery for feeding electric power at a grid connection point into an electric power grid having a grid voltage, the converter-controlled feeder comprising: 
an inverter or converter configured to feed the electric power into the electric power grid in a normal operating mode in which a grid fault or grid malfunction in the electric power grid has not been detected; 
an infeed controller configured to switch to fault mode operation in response to detecting [[a]]the grid fault or grid malfunction in which the grid voltage increased or decreased, wherein the infeed controller is configured to: 
in the normal operating mode: 
cause an active current to be fed in to feed active electric power into the electric power grid; and 
in response to detecting a current requirement, cause a reactive current to be used to additionally feed a reactive electric power into the electric power grid, wherein a combination of the active current and the reactive current results in an apparent current; and 
in the fault mode operation: 
cause an additional reactive current to be fed into the electric power grid or cause a magnitude of the reactive current to be increased to increase or decrease the grid voltage; and 
use a mode prioritizing reactive power or a mode prioritizing active power, wherein 
in the mode prioritizing reactive power, the active current is reduced such that the apparent current remains within an apparent current limit, and 
in the mode prioritizing active power, the reactive current is limited or reduced such that the apparent current remains within the apparent current limit, 
wherein: 
in the mode prioritizing reactive power: 
an upper reactive current limit is set for the magnitude of the reactive current, and/or 
a lower active current limit is set for the active current, or 
in the mode prioritizing active power: 
an upper active current limit is set for the active current, and/or 
a magnitude for a lower reactive current limit is set for the reactive current.

Allowable Subject Matter
3.	Claims 1-18 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…feeding the electric power into the electric power grid in a normal operating mode in which a grid fault or grid malfunction in the electric power grid has not been detected; in response to detecting the grid fault or grid malfunction, in which the grid voltage increased or decreased, switching to a fault mode operation wherein: in the normal operating mode, feeding an active current to feed active electric power into the electric power grid; and in response to detecting a current requirement, using a reactive current to additionally feeding a reactive electric power into the electric power grid, wherein a combination of the active current and the reactive current results in an apparent current, and in the fault mode operation, feeding an additional reactive current into the electric power grid or increasing a magnitude of the reactive current to increase or decrease the grid voltage; and using a mode prioritizing reactive power or a mode prioritizing active power, wherein: in the mode prioritizing reactive power, the active current is reduced such that the apparent current remains within an apparent current limit, and in the mode prioritizing active power, the reactive current is limited or reduced such that the apparent current remains within the apparent current limit, and wherein: in the mode prioritizing reactive power: an upper reactive current limit is set for the magnitude of the reactive current; and/or a lower active current limit is set for the active current, or in the mode prioritizing active power: an upper active current limit is set for the active current; and/or a magnitude for a lower reactive current limit is set for the reactive current.” as set forth in the claims.

Claim 18 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…an inverter or converter configured to feed the electric power into the electric power grid in a normal operating mode in which a grid fault or grid malfunction in the electric power grid has not been detected; an infeed controller configured to switch to fault mode operation in response to detecting the grid fault or grid malfunction in which the grid voltage increased or decreased, wherein the infeed controller is configured to: in the normal operating mode: cause an active current to be fed in to feed active electric power into the electric power grid; and in response to detecting a current requirement, cause a reactive current to be used to additionally feed a reactive electric power into the electric power grid, wherein a combination of the active current and the reactive current results in an apparent current; and in the fault mode operation: cause an additional reactive current to be fed into the electric power grid or cause a magnitude of the reactive current to be increased to increase or decrease the grid voltage; and use a mode prioritizing reactive power or a mode prioritizing active power, wherein in the mode prioritizing reactive power, the active current is reduced such that the apparent current remains within an apparent current limit, and in the mode prioritizing active power, the reactive current is limited or reduced such that the apparent current remains within the apparent current limit, wherein: in the mode prioritizing reactive power: an upper reactive current limit is set for the magnitude of the reactive current, and/or a lower active current limit is set for the active current, or in the mode prioritizing active power: an upper active current limit is set for the active current, and/or a magnitude for a lower reactive current limit is set for the reactive current.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849